DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
Claims 1-11 are pending as amended on 10/21/2020.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan et al (US 5298331; referred to herein by the second named inventor, Kreuz, in order to distinguish from a previously cited reference to Kanakarajan) in view of Grubb et al (Highly Soluble polyimides from sterically hindered diamines, Polymer 40 (1999) 4279-4288; copy previously provided to Applicant on 6/12/19).
As to claims 1, 2 and 4, Kreuz discloses a copolyimide having the following repeat units:

    PNG
    media_image1.png
    222
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    171
    240
    media_image2.png
    Greyscale

See col 2. 
The polymer is obtained by copolymerizing:
4,4’-oxydiphthalic dianhydride (ODPA) (col 4, lines 27-30) [corresponding to instant (A)], and an aromatic ether diamine as shown in col 4, line 35 [corresponding to instant (C)]. 
As to instant (B):
Kreuz discloses the addition of up to 40 mole% of the additional imide units having R and R’ groups (p 5, lines 24-35), and discloses R’ is a divalent radical of an aromatic or aliphatic diamine containing at least two carbon atoms (col 4, lines 20-26). Kreuz names several suitable diamines for providing R’ (p 6, lines 1-35), including meta-phenylenediamine (col 5, line 39). Meta-phenylenediamine has a structure according to instant formula (1) wherein each of R1 to R4 is a hydrogen atom. See also col 10 (MPD) for structure, and col 14 for an example of a polyimide wherein the diamine component comprises meta-phenylenediamine (example 51). Kreuz fails to specifically name a diamine according to instant formula 1 wherein two of R1 to R4
Grubb teaches that commercial use of aromatic polyimides is often limited due to low solubility and/or low processability, and that the use of flexible linkage groups to enhance dissolution and thermal processing often reduce glass transition temperatures, compromising ultimate performance (p 4279, left column). Grubb teaches that incorporation of methyl groups in positions ortho to an imide ring inhibits rotation around the bond between the phenyl ring and the nitrogen, resulting in more rigid polymer chains which in turn increase Tg. Grubb shows (see Table 4, p 4286, and discussion on p 4285, upper right column) that as methyl groups are added to meta-phenylenediamine, the glass transition temperature of the resulting polyimide increases incrementally. Additionally, replacement of methyl groups with larger ethyl groups causes a slight depression in Tg due to internal plasticization (see p 4285 and text in left column on p 4286), and improves solubility (p 4286, upper right column).
Kreuz teaches that conventional adhesives for bonding of polyimide and metal substrates do not possess the high temperature heat stability of the polyimide material itself, resulting in rapid deterioration of adhesive strength when subjected to elevated temperatures (col 1, lines 46-50). Kreuz’s copolyimide is a heat-sealable adhesive (col 2, lines 10-52) for providing flexible polyimide metal-clad laminates which withstand high temperatures (col 1, lines 64-68). The use of less than 60 mol% of the aromatic ether diamine makes it difficult to provide the requisite low glass transition temperature of less than 250 C and good adhesion on the substrates (col 4, lines 40-44). 
In light of Grubb’s disclosure, the person having ordinary skill in the art would have been motivated to replace some or all of the meta-phenylenediamine units in a polyimide with units derived from DETDA in order to increase glass transition 
As to the presently recited glass transition temperature and ratio of (B) to (C):
Kreuz teaches that if the percentage of imide units derived from the aromatic ether diamine is lower than 60 mole%, it is difficult to obtain adhesives having glass transition temperatures less than 250 C and good adhesion on the substrates (col 4, lines 40-44). In light of Kreuz’s disclosure, the person having ordinary skill in the art would have reasonably expected that as the amount of aromatic ether diamine increases, glass transition temperature decreases and adhesion improves. When preparing a polyimide adhesive according to Kreuz, the person having ordinary skill in the art would have been motivated to utilize a polyimide having any appropriate Tg within Kreuz’s disclosed range of less than 250 C (i.e., by selecting an appropriate ratio g) versus adhesion and solubility/thermal processability. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide according to modified Kreuz from aromatic ether diamine and DETDA having any appropriate Tg within Kreuz’s disclosed range of less than 250 C in order to achieve the desired properties based on the intended application, including a Tg within the presently claimed range of 195 C to 300 C. Furthermore, Kreuz’s disclosed range of 60 mol% ether diamine or more overlaps the presently recited molar ratio range (equivalent to 33-67% ether diamine (C)). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
Additionally as to claim 2, Kreuz teaches that the additional imide units may be derived from dianhydrides other than ODPA (p 5, lines 41-58), including 3,3’,4,4’-biphenyltetracarboxylic dianhydride and pyromellitic dianhydride (col 3, lines 3 and 15). 
As to claims 3, 5 and 7, modified Kreuz suggests a copolymer according to claims 1, 2 and 4, as set forth above. Kreuz exemplifies a polyimide prepared from aromatic ether diamine and two additional diamines (see col 13, example 30). Therefore, the person having ordinary skill in the art would have recognized that a combination of different diamines could be utilized to form the “additional imide” units of Kreuz’s polyimide. When preparing a polyimide copolymer, the person having ordinary skill in the art would have been motivated to utilize a combination of different diamines in order to obtain a desired balance of the properties associated with each type of 
As to claims 6 and 8-11, modified Kreuz suggests a copolymer according to claims 1-5, as set forth above. According to the instant specification, a molded article means a thing containing the copolymer of the present invention, including a thing having a substrate and a resin layer provided on a surface thereof [0042]. Kreuz teaches things having a substrate and a layer of the copolyimide adhesive on a surface thereof (col 8, lines 13-19) and therefore, modified Kreuz suggests a molded article as presently recited.

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered.
Applicant argues that the previously set forth rejection over Kanakarajan and Grubb has been overcome in view of the amendment to claim 1 requiring a particular molar ratio of (B) to (C). Applicant’s argument is persuasive. As Applicant notes, Kanakarajan teaches up to 30 mol% of R’-containing imide units, and therefore the cited prior art fails to suggest the presently claimed subject matter, as the newly recited range requires at least 33% of a diamine (B).
However, a new rejection has been made over a substantially similar reference. The newly cited reference (Kreuz) teaches up to 40 mol% of R’-containing imide units, which overlaps the presently claimed range. Therefore Kreuz in view of Grubb suggest a polyimide as presently recited. 
Applicant further argues (p 7) that the present invention has a solubility advantage associated with DETDA which is not found in the cited documents. However, for at least the reason that the advantage with regard to DETDA and improved solubility described by Applicant is also described in Grubb, Applicant’s argument is not sufficient to overcome the rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766